Exhibit 10.19

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE, dated as of December 2, 2009 (this “Amendment”),
between ACQUIPORT UNICORN, INC., a Delaware corporation (“Landlord”), and
MONOTYPE IMAGING, INC., a Delaware corporation (“Tenant”), for certain premises
located in the building commonly known as 500 Unicorn Park Drive, Woburn,
Massachusetts (the “Building”).

RECITALS:

A. Landlord and Tenant entered into that certain Gross Office Lease dated for
reference January 5, 2005, which was amended by that certain First Amendment To
Lease dated January 26, 2005, by that certain Second Amendment to Lease dated as
of May 26, 2006, and by that certain Third Amendment to Lease dated as of
March 4, 2008 (as amended, the “Lease”) for approximately 38,380 rentable square
feet (the “Premises”) on the second floor of the Building.

B. Tenant and Landlord wish to adjust the rental obligations and extend the Term
of the Lease, now scheduled to expire on February 28, 2011, upon terms and
conditions as hereinafter set forth.

C. All terms, covenants and conditions contained in this Amendment shall have
the same meaning as in the Lease, and, shall govern should a conflict exist with
previous terms and conditions.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Term. The Term of the Lease is hereby extended and shall expire April 30,
2015, the new “Termination Date”.

2. Rent. From and after January 1, 2010, Rent shall be payable in the following
amounts, all of which are net of Tenant electricity:

 

Period   Rentable Square
Footage   Annual Rent
Per Square Foot   Annual Rent   Monthly Installment
of Rent from   to         1/1/2010   12/31/2010   38,380   $ 20.75   $
796,385.00   $ 66,365.42 1/1/2011   12/31/2011   38,380   $ 21.50   $ 825,170.00
  $ 68,764.17 1/1/2012   12/31/2012   38,380   $ 22.25   $ 853,955.00   $
71,162.92 1/1/2013   12/31/2013   38,380   $ 23.00   $ 882,740.00   $ 73,561.67
1/1/2014   4/30/2015   38,380   $ 23.75   $ 911,525.00   $ 75,960.42

Provided that Tenant is not then in default, the Monthly Installment of Rent
will be abated for the period of January 1, 2010 through February 28, 2010.

3. Rent Adjustments.

(a) From and after January 1, 2010, Base Years for Expenses and Insurance shall
be the Calendar Year 2010.

(b) From and after January 1, 2010, Base Year for Taxes shall be the Fiscal Year
2010 which commenced July 1, 2009 and ends June 30, 2010.



--------------------------------------------------------------------------------

4. Condition of Premises.

(a) On or before January 1, 2010 or with due diligence thereafter, Landlord
shall confirm or place all base Building electrical, mechanical and plumbing
systems in good working order. Otherwise and unless requested by Tenant as
provided below, Tenant acknowledges that Landlord shall have no obligation to
perform any construction or make any additional improvements or alterations, or
to afford any allowance (except as hereinafter provided) to Tenant for
improvements or alterations, in connection with this Amendment. Tenant
acknowledges and agrees that all construction and improvements obligations of
Landlord under the Lease, except as set forth in this provision, have been
performed in full and accepted. Except as provided in this Section 4, Tenant
takes the Premises during the extended Term in its “as is” condition.

(b) Tenant shall be entitled to an improvement allowance from Landlord towards
(i) the cost of signage (as set forth in Section 5 hereof), (ii) the cost of
Tenant’s construction in the Premises, and (iii) architectural, engineering and
construction management fees (i—iii collectively, “Tenant’s Work”) in the amount
of up to $191,000.00 (“Allowance”). If Tenant elects to have Landlord perform
Tenant’s construction in the Premises, Landlord will do so and deduct its hard
and soft costs from the Allowance. The Allowance (less any and all
Landlord-incurred hard and soft costs for performing any of Tenant’s Work
pursuant to Tenant’s request) to Tenant is due and payable by Landlord not later
than thirty (30) days after Tenant has satisfied all of the conditions in
paragraph (c) below, which conditions must be met on or before June 30, 2011.

(c) In the event Tenant performs any or all of Tenant’s Work, as to the portion
of Tenant’s Work performed by Tenant, Tenant shall provide to Landlord: (i) an
architect’s certificate of final completion; (ii) copies of all necessary
governmental permits, including, but not limited to, a certificate of occupancy;
(iii) the sworn statement of the general contractor; (iv) final lien waivers
from all contractors, subcontractors and materialmen; and (v) any other
information or documentation reasonably requested by Landlord to evidence
lien-free completion of construction and payment of all of the cost thereof.

5. Signage. Tenant shall be permitted to install one internally illuminated
identification sign on the exterior north or south upper end portion of the
Building facing Route 93 in accordance with plans, specifications and specific
location first approved by the Landlord. Tenant shall secure all necessary
permits and comply will all applicable laws, codes and ordinances. At the
expiration or earlier termination of the Term, Tenant shall remove all such
signage and repair any damage caused by such removal, all at Tenant’s sole cost
and expense.

6. Reference Pages Modifications. Landlord’s Address and Wire Instructions
and/or Address for Rent Payment are hereby deleted and the following substituted
in their place:

Landlord’s Address:

c/o Cushman & Wakefield of Massachusetts, Inc.

600 Unicorn Park Drive

Woburn, MA 01801

Wire Instructions and/or Address for Rent Payment:

Wiring Information:

Bank Name: Bank of America

Bank ABA#: 026009593

Account Name: Cushman & Wakefield of MA Inc AAF

Acquiport Unicorn Inc (Operating Acct)

Account Number: 385006940261

 

2



--------------------------------------------------------------------------------

Mailing Address:

Acquiport Unicorn, Inc.

P.O. Box 415503

Boston, MA 02241-5503

7. Parking. The second sentence of the item labeled “Parking” on the Reference
Pages of the Lease is amended, effective January 1, 2010, to read as follows:
“Tenant shall have the right to use 23 reserved parking spaces in the covered
garage.”

8. Security Deposit. Effective January 1, 2010, the Security Deposit amount of
$207,280.00 shall be reduced by $64,954.16 to result in a total Security Deposit
of $142,325.84. Landlord shall remit to Tenant the reduction amount of
$64,954.16 within thirty (30) days from receipt by the parties hereto of this
Amendment fully executed.

9. Renewal Option. The renewal option as set forth in Article 37 of the Lease
shall continue to be in full force and effect during the Term as hereby
extended; provided, however, the words “nine (9) months” in Section 37.1 shall
be deleted and the words “twelve (12) months” shall be substituted in their
place.

10. Brokers. Landlord and Tenant each (i) represents and warrants to the other
that it has not dealt with any broker or finder in connection with this
Amendment, except for Cushman & Wakefield which Broker shall be compensated by
the Landlord per separate agreement and (ii) agrees to defend, indemnify and
hold the other harmless from and against any losses, damages, costs or expenses
(including reasonable attorneys’ fees) incurred by such other party due to a
breach of the foregoing warranty by the indemnifying party.

11. Incorporation. Except as modified herein, all other terms and conditions of
the Lease shall continue in full force and effect and Tenant hereby ratifies and
confirms its obligations thereunder. Tenant acknowledges that as of the date of
the Amendment, Tenant (i) is not in default under the terms of the Lease;
(ii) has no defense, set off or counterclaim to the enforcement by Landlord of
the terms of the Lease; and (iii) is not aware of any action or inaction by
Landlord that would constitute a default by Landlord under the Lease.

12. Tenant’s Authority. If Tenant signs as a corporation, Tenant represents and
warrants that Tenant has been and is qualified to do business in the state in
which the Building is located, that the corporation has full right and authority
to enter into this Amendment, and that all persons signing on behalf of the
corporation were authorized to do so by appropriate corporate actions. If Tenant
signs as, a partnership, trust or other legal entity, each of the persons
executing this Amendment on behalf of Tenant represents and warrants that Tenant
has complied with all applicable laws, rules and governmental regulations
relative to its right to do business in the state and that such entity on behalf
of the Tenant was authorized to do so by any and all appropriate partnership,
trust or other actions. Tenant agrees to furnish promptly upon request a
corporate resolution, proof of due authorization by partners, or other
appropriate documentation evidencing the due authorization of Tenant to enter
into this Amendment.

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that

 

3



--------------------------------------------------------------------------------

is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an Event of Default will be deemed to have occurred, without the necessity of
notice to Tenant.

(The remainder of this page is intentionally left blank.)

 

4



--------------------------------------------------------------------------------

13. Limitation of Landlord Liability. Redress for any claim against Landlord
under this Amendment and the Lease shall be limited to and enforceable only
against and to the extent of Landlord’s interest in the Building. The
obligations of Landlord under this Amendment and the Lease are not intended to
be and shall not be personally binding on, nor shall any resort be had to the
private properties of, any of its or its investment manager’s trustees,
directors, officers, partners, beneficiaries, members, stockholders, employees,
or agents, and in no case shall Landlord be liable to Tenant hereunder for any
lost profits, damage to business, or any form of special, indirect or
consequential damages.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

LANDLORD:     TENANT:

ACQUIPORT UNICORN, INC.,

a Delaware corporation

   

MONOTYPE IMAGING, INC.,

a Delaware corporation

By:   LOGO [g62074g70x46.jpg]     By:   LOGO [g62074g61y05.jpg] Name:    Cavarly
E.B. Garrett     Name:    Douglas J. Shaw Title:   Vice President     Title:  
President + CEO Dated:   December 7, 2009     Dated:   December 2, 2009

 

5